Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 1, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146424 & (14)                                                                                       Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  MICHAEL PAUL BALLERINI,                                                                                David F. Viviano,
           Plaintiff-Appellant,                                                                                      Justices


  v                                                                SC: 146424
                                                                   COA: 307226
                                                                   Jackson CC: 11-001723-AW
  DEPARTMENT OF CORRECTIONS,
          Defendant-Appellee.

  _________________________________________/

         On order of the Court, the complaint for a writ of habeas corpus, treated as an
  application for leave to appeal the November 19, 2012 order of the Court of Appeals, is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court. The motion to show cause is DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 1, 2013                       _________________________________________
         p0325                                                                Clerk